—Proceeding pursuant to CPLR article 78 to review a determination of the Appeals Board of the New York State Department of Motor Vehicles, dated March 31, 1998, which affirmed the determination of an Administrative Law Judge, made after a hearing, finding that the petitioner was guilty of violating Vehicle and Traffic Law § 1180 (d) (as amended by L 1997, ch 422, § 72-75).
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
*608This Court’s review of the determination of an administrative agency is limited to whether the determination was supported by substantial evidence (see, Matter of Liuzzo v State of N. Y. Dept. of Motor Vehicles Appeals Bd., 209 AD2d 618), and deference must be given to the fact-finding and credibility determinations of the agency (see, Matter of Berenhaus v Ward, 70 NY2d 436).
The testimony of the police officer who issued the summons regarding his visual estimation of the petitioner’s speed as well as his extensive training in making such estimations, is a sufficient basis for the determination of the Administrative Law Judge (see, People v Olsen, 22 NY2d 230; Matter of Neiman v State of N. Y. Dept. of Motor Vehicles Appeals Bd., 265 AD2d 558; Matter of Pernick v New York State Dept. of Motor Vehicles, 217 AD2d 630). As the determination was supported by substantial evidence, we decline to disturb it. Thompson, J. P., Krausman, Florio and Schmidt, JJ., concur.